The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document has been entered electronically in
the record of the United States Bankruptcy Court for the Northern District of Ohio.




       Dated: May 3 2019



                                   UNITED STATES BANKRUPTCY COURT
                                  FOR THE NORTHERN DISTRICT OF OHIO
                                           WESTERN DIVISION


In Re: Larry N. Moore                               *        JUDGE JOHN P. GUSTAFSON
       SSN: xxx-xx-2357
       Carol J. Moore                               *        Case No. 18-32379 G
       SSN: xxx-xx-5244
                                                    *

                                                    *
Debtors



                                     ORDER CONFIRMING PLAN
                                               AND
                               CONSOLIDATING JOINT DEBTORS’ ESTATES

          The debtors’ plan filed on July 29, 2018, as modified per Amended Plan filed February 11, 2019, and as

further modified per Stipulated Order Amending Chapter 13 Plan filed April 9, 2019, having been transmitted to

creditors, and it having been determined after hearing on notice that the plan complies with the provisions of Chapter

13, and with all applicable provisions of Title 11 and that each requirement of 11 U.S.C. Section 1325(a) has been

met;

          IT IS THEREFORE ORDERED that the plan be, and it hereby is, Confirmed; it is further,

          ORDERED that Debtors, Larry N. Moore and Carol J. Moore, remit monthly to: STANDING

CHAPTER 13 TRUSTEE, P.O. Box 712284, Cincinnati, Ohio 45271-2284, the sum of $1,240.00 beginning

immediately, until they shall have paid to the Trustee the total monies required to consummate the plan; it is further,




18-32379-jpg          Doc 70       FILED 05/03/19           ENTERED 05/03/19 15:13:07                   Page 1 of 3
           ORDERED that Debtor(s) shall submit annually to the Trustee all Federal and State Tax Refunds (Net) for

tax years 2018, 2019, 2020, 2021 and 2022 by April 15th of each year, and submit copies of all tax returns to the

Chapter 13 Trustee; and the Debtor(s) agrees that no changes to tax withholdings shall be made without the written

permission of the Trustee; it is further,

           ORDERED that because the Debtor(s) have elected to pay less than all Projected Disposable Income into

their Chapter 13 Plan, the Debtor(s) is/are prohibited from modifying the percentage to be paid to unsecured

creditors to less than 100% of unsecured claim(s) that are timely filed and allowed; it is further,

           ORDERED that in the event the Debtor(s) are more than 60 days delinquent in plan payments, the case will

be dismissed without further notice or hearing, upon the Trustee’s affidavit; it is further,

           ORDERED that all creditors are enjoined from proceeding against the wages or other property of the

debtor(s) without prior permission from this Court; that debtors’ employer is enjoined from honoring garnishments,

levies, executions or attachments of any kind whatsoever against the wages or other property of the debtor(s) during

the pendency of this proceeding, the only exception being payroll deductions for court-ordered support and/or

alimony payments; and the employer or debtor(s) shall further immediately notify the Trustee of any termination or

suspension of the debtors’ employment; it is further,

           ORDERED that all creditors are enjoined from commencing or continuing any civil action, or attempting

in any manner whatsoever to collect all or any part of a consumer debt proposed to be paid under this plan from any

individual that is liable on such debt with the debtor(s) as endorser, guarantor or co-maker; it is further,

           ORDERED that the Trustee disburse the monies paid in, by or for the debtor(s) under the plan in

accordance with 11 U.S.C. Sections 1326 and 1325, and in the event of a dismissal of this case by the Court or by

the debtor(s) pursuant to 11 U.S.C. Section 1307, all funds remaining in the hands of the Trustee at the time of

dismissal shall be paid to the Chapter 13 creditors pursuant to the terms of this confirmed plan; it is further,

           ORDERED that the Trustee may cease making payment(s) on any claim that is the subject of an Objection,

until such time as the Objection is resolved by a final Order. During the pendency of the Objection, the Trustee shall

take reasonable steps to insure that there are funds in the estate available to pay the claim if it is allowed as filed and

is otherwise properly payable pursuant to the Confirmed Plan and the priorities set forth in the Bankruptcy Code; it is

further,




18-32379-jpg          Doc 70        FILED 05/03/19           ENTERED 05/03/19 15:13:07                    Page 2 of 3
           ORDERED that debtor(s) shall maintain insurance coverage on all property, both real and personal, during

the pendency of this plan; it is further,

           ORDERED that during the pendency of this case, debtor(s) shall timely file all tax returns and pay any and

all post-petition tax liabilities as required by law; it is further,

           ORDERED that debtor(s) shall not incur additional debt exceeding $1000.00 in the aggregate without the

consent of the Trustee; it is further,

           ORDERED that debtor(s) shall inform the Trustee of any changes in circumstances or additional income

received, and shall further comply with any requests of the Trustee with respect to additional financial information; it

is further,

           ORDERED that the estates of the above named debtor(s) be, and the same hereby are consolidated; it is

further,

           ORDERED that the Trustee shall disburse the monies paid in, by or for the Debtor(s) under the Plan in the

following order of disbursement, as applicable, unless specifically indicated otherwise in the Plan, a Court Order, or

a Stipulated Agreed Order between the Debtor(s) and a Creditor:

1st -      Trustee’s authorized percentage fee
2nd -      Conduit mortgage payment(s)
3rd -      Secured creditor(s) with fixed monthly payments
4th -      All other secured claims, priority claims and Court-ordered attorney fees on a pro rata basis
5th -      General unsecured claims on a pro rata basis

           ORDERED that the administrative expenses of the Trustee shall be paid in full pursuant to 11 U.S.C.

Sections 503(b), 507(a)(1)(C), 1326(b)(2) and 28 U.S.C. Section 586(e)(1)(B).




18-32379-jpg           Doc 70         FILED 05/03/19             ENTERED 05/03/19 15:13:07                 Page 3 of 3
